215 S.E.2d 830 (1975)
26 N.C. App. 283
STATE of North Carolina
v.
Dale SMITH.
No. 7529SC201.
Court of Appeals of North Carolina.
June 18, 1975.
*831 Atty. Gen. Rufus L. Edmisten by Associate Atty. G. Jona Poe, Jr., for the State.
Edwin R. Groce, Hendersonville, for defendant.
CLARK, Judge.
The appellant contends that the trial court erred in admitting the statement made by the defendant to a police officer in which he confessed that he shot Gonzalez, since the defendant had not knowingly and understandingly waived his constitutional rights against self-incrimination. There was evidence on voir dire that prior to any questioning the defendant had been given the traditional Miranda warnings and had told the investigating officer that he understood each of his rights and did not want a lawyer. We find no error in the finding of the trial court that the defendant had freely and understandingly waived his Fifth Amendment rights and that any statement made thereafter was admissible. In any event, the defendant was not prejudiced thereby since his wife, called by the defendant as his witness, brought out all the circumstances surrounding the killing and the fact that the defendant had fired the fatal shot.
The defendant further contends that since the evidence clearly indicated that the defendant's wife and the deceased were discovered by him when an act of intercourse had just been completed, it was error for the trial court to charge on second-degree murder and place the burden on the defendant of reducing the crime to manslaughter; he contends that the trial court should charge only that if the jury should find such circumstances, the defendant would be guilty of manslaughter. We do not agree.
*832 The defendant relies on dictum in State v. Ward, 286 N.C. 304, 312-13, 210 S.E.2d 407, 413-14 (1974), as follows:
"When one spouse kills the other in a heat of passion engendered by the discovery of the deceased and a paramour in the very act of intercourse, or under circumstances clearly indicating that the act had just been completed, or was `severely proximate,' and the killing follows immediately, it is manslaughter. However, a mere suspicion, belief, or knowledge of past adultery between the two will not change the character of the homicide from murder to manslaughter."
The foregoing language does not sustain the defendant's contention. Since all of the evidence tends to show an intentional killing with a deadly weapon, the court properly instructed on the presumptions therefrom that the killing was unlawful and was done with malice, thereby constituting second-degree murder, unless the defendant proved to the satisfaction of the jury the facts which would mitigate it to manslaughter. 4 Strong, N.C. Index 2d, Homicide, § 24 (1968). The burden was on the defendant to satisfy the jury that the killing was due to passion aroused by the provocation and not to revenge or malice. See 40 C.J.S. Homicide § 49 (1944).
In this State, the trial judge has the burdensome task under G.S. § 1-180 of declaring and explaining the law arising on the evidence. In a homicide case where the evidence tends to show that the killing followed the discovery by the defendant of his wife and the deceased in the very act of intercourse, or under circumstances clearly indicating that the act had just been completed, or was "severely proximate," then it would be appropriate for the trial judge to instruct that if they are satisfied as to the foregoing facts and that the defendant killed the deceased in a heat of passion engendered by such discovery, then the killing would be mitigated from murder to manslaughter.
In the case at bar, the jury returned a verdict of guilty of voluntary manslaughter. That verdict rendered harmless any error there may have been in so submitting the case to the jury on "Pattern Jury Instructions" without instructions on the killing in the heat of passion upon discovery of the adulterous act. See generally State v. Sallie, 13 N.C.App. 499, 186 S.E.2d 667, cert. denied, 281 N.C. 316, 188 S.E.2d 900 (1972).
In the trial below we find
No error.
MARTIN and ARNOLD, JJ., concur.